Common Immigration Policy for Europe: Principles, actions and tools (short presentation)
The next item is a short presentation of the report by Mr Busuttil, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on a Common Immigration Policy for Europe: Principles, actions and tools (2008/2331)(INI)).
If I had to sum up my report in two lines I would say, firstly, the European Parliament is strongly in favour of a common policy on immigration, and secondly, that Parliament does not want a fragmented immigration policy anymore. Rather, it wants a coherent one, because only a coherent policy can be effective.
I say this now with stronger conviction, in light of the recent case that took place these past few days, which saw the ship Pinar save 154 immigrants found in international seas. This case highlights the need for a common policy. In fact, this underscores the price that we are being forced to pay because of the lack of a sound common policy. What price? The price being that everyone shrugs off their responsibility and places it on the shoulders of others, and while we are busy pointing fingers at each other, there are people who are drowning and dying every day in front of our very eyes.
It is a disgrace that a country of a population 60 million uses its laws in an attempt at brushing off its responsibility onto a country with a population of less than half a million. I augur that this was simply an isolated case, and that the Italian minister from the Lega Nord was playing to his audience a few weeks before the European Parliament elections. These political gimmicks are easy to spot but this does not make them acceptable. I would like to laud the constructive spirit that the Maltese and Italian Prime Ministers favoured when they intervened to solve the Pinar situation. Thanks to their intervention, reason triumphed over dramatic antics. Common sense prevailed over intransigence and respect for the law reigned over the law of the jungle.
I hope that, owing to the Pinar incident, we all come to understand that while it is easy to shrug off one's responsibility onto others and to accuse each other of wrong doing, the easy path does not lead to solutions. It is the path to a truly European policy that leads to a solution, even though it may be harder.
There are six main points to my report. Firstly, that we must put a stop once and for all to the human tragedy that we are facing because of illegal immigration; secondly, that the burden sharing mechanism found in the immigration pact has to be implemented without delay and that it must be converted into a binding legal instrument; thirdly, greater emphasis must be placed on the return of immigrants who have no right to remain on European territory; fourthly, that every agreement concluded between the European Union and a third country must also include the issue of immigration; fifth, that the FRONTEX agency must be strengthened, not only financially, but even more importantly in resources; and finally, that we must be tougher in our battle against organised crime.
To conclude, we managed to reach compromises on several points in this report. Unfortunately there is still one pending point that was entered due to a majority formed within the Socialist Group on the immigrants' right to vote. This was not something I could accept. Therefore, I have presented an alternative resolution to the report; that is, to substitute the reference to the right to vote with a compromise that comprises a re-wording.
On behalf of the European Commission, I would like to congratulate Mr Busuttil on the important report he has drawn up. This report discussed a central issue that is tied to the continuous development of the European Union; that is, a common immigration policy. As the report indicated, the Immigration Pact adopted by the European Council last year served as a launching point towards a common policy in the field of asylum and immigration.
We must now ensure that the commitments stipulated in this Pact are implemented. Next month, the Commission will propose means by which the implementation of this Pact can be monitored. This will take place through an annual report that will be issued by the Commission. These reports will serve as the basis for the annual debate within the European Council on the immigration and asylum policy as of the year 2010.
The definition of the general aims for the common policy as established in this Pact shall also be included in the multiannual programme, that is the Stockholm Programme that is due to be adopted later this year under the Swedish Presidency. The Busuttil report provides the Commission with extremely useful information which will help it to make its planned contribution in the form of a communication, which should be adopted by this summer. I would like to underline the general convergence of our ideas.
In various parts the Busuttil report urges the Commission to take action. Here I would like to reply by saying that the Commission has already actively committed itself. Examples of this can be seen in the development of facilities for temporary and circular immigration, the improvements made in the area of data collection and analysis, the dissemination of information both on the realistic opportunities available to immigrants and the risks involved in illegal immigration, and also in the area of cooperation with third countries.
I would like to refer to a particular area where Mr Busuttil voiced his concern, which is solidarity between Member States on immigration issues. As the rapporteur stressed in his speech, the recent events that took place in the Mediterranean have once again accentuated the problems and the serious pressures that certain Member States are facing. I would like to assure you, Mr Busuttil, that the Commission is fully committed to finding solutions to help these Member States that are experiencing particularly intense immigration pressures.
Here I would like to mention three examples of measures that have either already been taken or are due to be taken in this regard. The Dublin Regulation shall be amended in such a way as to allow the suspension of transfers to those Member States that are undergoing particular pressure. The European Asylum Support Office is going to be set up in order to provide support to these same Member States, and funding will be made available to the Member States aiming at internal and voluntary redistribution of immigrants.
The item is closed.
The vote will take place on Wednesday 22 April 2009.
Written statements (Rule 142)
The European Commission estimates that by 2050 the EU will need 60 million workers from third countries at a time when the working population will be declining at an accelerated rate. Consequently, in the long term, the Lisbon Strategy's ambitious objectives are subject to the contribution of labour from outside the EU.
However, at the moment, during the economic crisis, the unemployment rate is seeing a significant rise, with many cross-border workers from the new Member States featuring among those affected by job losses. As a result, it is vital to link immigration and employment policies in order to achieve a fair and practical position, while observing the Community preference principle. I feel that it is wrong for us to grant immigrants the right to move around inside the EU, while Romanians and Bulgarians do not enjoy complete freedom of movement in the European labour market.
It is immoral and dangerous for us to encourage the brain drain from developing countries without taking into account the risk of the boomerang effect and without showing any concern for the discrimination taking place, whereby the majority of immigrants are offered jobs below their level of qualifications, especially women, making them all victims of the negative stereotypes and practices in the country of origin and of those in EU Member States.
According to Eurostat, population ageing in the EU will become a reality in the medium term. Immigration could act as an important stimulus to ensure good economic performance in the EU. Against this backdrop, we must recognise the essential nature of immigration to the EU.
Illegal work needs to be tackled given that it fundamentally violates the rights of migrant workers. We must promote a European policy which encourages illegally resident migrant workers to register with the authorities, whilst ensuring that this does not lead to summary procedures of return in violation of their rights. These workers are already in a position of inferiority when they arrive in Europe and it is clear that proper management of migratory flows can benefit the EU and third countries simultaneously.
We must combat the wastage of skills that is being seen repeatedly among migrant workers. These workers, notably women, often end up in jobs for which they are over-qualified.
I feel that the Commission must pay particular attention to the question of skills recognition and the incentive for lifelong training, while also ensuring that immigrants have opportunities to learn the language of the host country in order to ensure their social, professional and cultural integration in the European Union.
Migration to Europe is a phenomenon which has been going on constantly for a long time, and is fostered by factors such as significant material differences in standard of living between Europe and other regions of the world.
Europe definitely needs a common approach to immigration in the EU. The failure of one Member State to act may have a direct influence on other States. Bad management of migration may have serious consequences for the countries of origin and for the immigrants themselves.
We should be aware that legal immigration is a beneficial phenomenon which brings opportunities to many different groups. Migrants have played a very significant role in the development of the European Union in recent decades, and the EU still needs their work. In connection with this a common political vision is necessary, which is based on past achievements and also has reference to the future. To achieve that objective, more effective cooperation is needed. There are many people who risk their lives or their health to cross the new southern and eastern borders of the EU in particular. Thousands of them die at sea, while they are looking for a better life.
Immigration is one of the most serious challenges which Europe currently faces, and how we respond to it depends on us. We can turn it into an opportunity, or we can do harm to many people by handling it wrongly.
Based on the fact that Europe is the main destination for immigrants, harmonising the immigration legislative framework must be among the EU's priorities.
If we Europeans are not going to take measures now to promote a common immigration policy, we will suffer the consequences later of not having done it on time.
I can envisage the scenario of thousands of illegal immigrants losing their lives at sea. I think that it is our duty to prevent the loss of human life. In this respect, we must totally commit to active cooperation with the countries where the illegal immigrants come from.
I believe that a common European immigration policy must prove to be a policy supporting solidarity with Member States located at the EU's borders, which suffer large influxes of immigrants.
I support the view that the battle against illegal immigration can only be waged through promoting controlled legal immigration. Every Member State must individually make firm commitments to create favourable conditions for legal immigration.
I welcome this report, which has turned out to be fairly ambitious, and I hope that it will get through with flying colours during the plenary session vote.